




AMENDED AND RESTATED EMPLOYMENT AND COMPENSATION AGREEMENT




THIS AMENDED AND RESTATED EMPLOYMENT AND COMPENSATION AGREEMENT (this
“Agreement”) is made effective as of August 9, 2012, by and between Terex
Corporation (the “Company”) and Ronald M. DeFeo (the “Executive”).
WHEREAS, the Company and the Executive entered into an Employment and
Compensation Agreement as of July 1, 2005, which was amended on October 14, 2008
(the “Original Agreement”);
WHEREAS, the Original Agreement is set to terminate on December 31, 2012;
WHEREAS, the Executive is presently employed by the Company as its Chief
Executive Officer (“CEO”) and Chairman of the Board of Directors (the “Board”);
WHEREAS, the Company has determined that it is in the best interests of the
Company and its stockholders to enter into this Agreement; and
WHEREAS, it is now the intention for the Company and the Executive to amend and
restate the Original Agreement as set forth herein.
NOW, THEREFORE, in consideration for the promises of the parties set forth
below, the Company and the Executive hereby agree as follows:
1.    Term. The employment of the Executive by the Company will continue as of
the date hereof and end on December 31, 2015, unless it is sooner terminated as
provided in Section 7 below or extended by agreement of the parties.
2.    Position and Duties. (a) The Executive shall continue to serve as the CEO
and Chairman of the Board of the Company with overall responsibility for the
Company's corporate policy making, organization and operation, and
accomplishment of its plans and objectives.
(b)    The Executive shall report directly to the Board. During the term of his
employment, the Executive may engage in outside activities provided (i) those
activities do not conflict with his duties and responsibilities hereunder, (ii)
that the Executive gives written notice to the Board of any significant outside
business activity in which he plans to become involved, whether or not such
activity is pursued for profit and (iii) the Executive receives the prior
consent of the Board prior to joining the board of another for profit entity.
(c)    Consistent with its obligations to stockholders, the Company agrees to
use its best efforts to procure the Executive's re-election during the term of
this Agreement, (x) as a member of and (y) consistent with generally accepted
best corporate governance standards, as Chairman of, the Board.
3.    Compensation and Related Matters.
(a)    Salary. During the term of this Agreement, the Company shall pay the
Executive a base salary of One Million Three Hundred Thousand Dollars
($1,300,000.00) per annum, which base salary shall take effect as of August 1,
2012. The base salary shall be payable in equal installments in accordance with
the Company's normal payroll practices applicable to senior officers.
(b)    Bonus. During the term of this Agreement, the Company shall continue to
pay the Executive an annual bonus in accordance with the terms of the existing
management incentive bonus plan that covers the Executive and other members of
the senior management of the Company (or any replacement plan that may
subsequently be established for the members of the Company's senior

- 1-

--------------------------------------------------------------------------------




management generally and in effect at the time for such action that does not
change his bonus opportunity in a manner that is disproportionately more adverse
to the Executive than to any other member of the Company's senior management).
(c)    Expenses. During the term of this Agreement, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
him in performing services hereunder, provided that such expenses are incurred
and accounted for in accordance with the policies and procedures established by
the Company.
(d)    Other Benefits. During the term of this Agreement, the Executive shall be
entitled to participate in all life insurance, short-term and long-term
disability, accident, health insurance and savings/retirement plans that are
applicable to the Company's employees generally or to the senior executives of
the Company. The Executive shall be entitled to participate in, or receive
benefits under, any employee benefit plan or arrangement made available by the
Company in the future to its executives and key management employees, subject
to, and on a basis consistent with, the terms, conditions and overall
administration of such plans and arrangements. The Executive shall be entitled
to the number of paid vacation days per year determined by the Company, in
accordance with the Company's vacation policy, which, however, shall not be less
than four weeks in any calendar year. The Executive shall also be entitled to
all paid holidays given by the Company to its employees generally.
(e)    Time-Based Restricted Stock Award. The Executive shall receive a
restricted stock award on the date hereof of 100,000 shares pursuant to the
Company's Amended and Restated 2009 Omnibus Incentive Plan. The shares will
“cliff” vest in full (100%) on (i) December 31, 2015, provided the Executive
continues service with the Company through such date, or (ii) such earlier date
as is provided by the terms of this Agreement. The terms and conditions of this
restricted stock award will be set forth in a restricted stock agreement between
the Company and the Executive.
(f)    Performance-Based Restricted Stock Awards. The Executive shall receive
the following performance-based restricted stock awards pursuant to the
Company's Amended and Restated 2009 Omnibus Incentive Plan:
(i)     a performance-based stock award with a face value of One Million Two
Hundred and Twenty-Five Thousand Dollars ($1,225,000.00) that will vest based on
the Company's relative Total Shareholder Return (“TSR”) achieved over a
three-year period (the “2013 TSR Stock Award”). The number of shares of the 2013
TSR Stock Award granted will be determined based on the Company's stock price at
the close of the market on the first business day of 2013 as reported on the New
York Stock Exchange (the “2013 TSR Target Award Shares”). Vesting of the 2013
TSR Stock Award is contingent upon the Company achieving a percentile rank of
60th against a peer group of companies for three years on an annualized basis,
for the period January 1, 2013 through December 31, 2015 (the “2013 TSR
Target”). TSR measurement compares the performance of a company's stock by
looking at share price appreciation (and dividends, if applicable) over the
measurement period. The terms and conditions of the 2013 TSR Stock Award will be
set forth in a restricted stock agreement between the Company and the Executive.
(ii)    a performance-based stock award with a face value of One Million Two
Hundred Thousand Dollars ($1,200,000.00) that will vest based on the Company's
relative TSR achieved over a three-year period (the “2014 TSR Stock Award”). The
number of shares of the 2014 TSR Stock Award granted will be determined based on
the Company's stock price at the close of the market on the first business day
of 2014 as reported on the New York Stock Exchange (the “2014 TSR Target Award
Shares”). Vesting of the 2014 TSR Stock Award is contingent upon the Company
achieving a percentile rank of 60th against a peer group of companies for three
years on an annualized basis, for the period January 1, 2014 through December
31, 2016 (the “2014 TSR Target”). The terms and conditions of the 2014 TSR Stock
Award will be set forth in a restricted stock agreement between the Company and
the Executive.

- 2-

--------------------------------------------------------------------------------




(iii)     a performance-based stock award with a face value of One Million Two
Hundred Thousand Dollars ($1,200,000.00) that will vest based on the Company's
relative TSR achieved over a two-year period (the “2015 TSR Stock Award”). The
number of shares of the 2015 TSR Stock Award granted will be determined based on
the Company's stock price at the close of the market on the first business day
of 2015 as reported on the New York Stock Exchange (the “2015 TSR Target Award
Shares”). Vesting of the 2015 TSR Stock Award is contingent upon the Company
achieving a percentile rank of 60th against a peer group of companies for two
years on an annualized basis, for the period January 1, 2015 through December
31, 2016 (the “2015 TSR Target”). The terms and conditions of the 2015 TSR Stock
Award will be set forth in a restricted stock agreement between the Company and
the Executive.
(a)    Each of the 2013 TSR Target, the 2014 TSR Target and the 2015 TSR Target
shall be referred to in (d) and (f) below as the “TSR Target.”
(b)    Each of the 2013 TSR Target Award Shares, the 2014 TSR Target Award
Shares and the 2015 TSR Target Award Shares shall be referred to in (d) below as
the “TSR Target Award Shares.”
(c)    Each of the 2013 TSR Stock Award, the 2014 TSR Stock Award and the 2015
TSR Stock Award shall be referred to in (d) below as the “TSR Stock Award.”
(d)    For each percentile increase in attainment above the TSR Target, the
number of shares to be received by the Executive will increase by 2.5%. For
attainment at or above the 80th percentile, the number of shares to be received
by the Executive will be capped at 150% of the TSR Target Award Shares. For each
percentile decrease in attainment below the TSR Target, the number of shares to
be received by the Executive will decrease by 2.5%. For attainment at the 40th
percentile, the number of shares to be received by the Executive will be 50% of
the TSR Target Award Shares. For attainment below the 40th percentile, no shares
of Common Stock will be received by the Executive.
(e)    Any required payment of shares pursuant to the 2013 TSR Stock Award will
occur on the later of March 1, 2016 or within thirty (30) days following the
date the Company's 2015 financial statements are completed and filed with the
United States Securities and Exchange Commission. Any required payment of shares
pursuant to the 2014 TSR Stock Award and 2015 TSR Stock Award will occur on the
later of March 1, 2017 or within thirty (30) days following the date the
Company's 2016 financial statements are completed and filed with the United
States Securities and Exchange Commission.
(f)    The TSR Targets (and the affect of percentile increases and decreases
above or below the respective TSR Target) for the TSR Stock Awards in Sections
3(f)(i), 3(f)(ii) and 3(f)(iii) shall be the same as any TSR targets (and the
affect of percentile increases and decreases above or below the respective TSR
target) of any performance-based TSR cash or stock award granted by the Company
to any other executive or key management employee of the Company for the same
reference year of the applicable TSR Stock Award.
(iv)    a performance-based stock award with a face value of Three Million Six
Hundred and Twenty-Five Thousand Dollars ($3,625,000) that will vest based on
the Company's earnings per share performance (“EPS”) achieved over a three-year
period (the “EPS Stock Award”). The number of shares of the EPS Stock Award
granted will be determined as follows (the “EPS Target Award Shares”): One
Million Two Hundred and Twenty-Five Thousand Dollars ($1,225,000.00) of the EPS
Stock Award will be valued at the close of the market on the first business day
of 2013 based on the Company's stock price as reported on the New York Stock
Exchange, One Million Two Hundred Thousand Dollars ($1,200,000.00) of the EPS
Stock Award will be valued at the close of the market on the first business day
of 2014 based on the Company's stock price as reported on the New York Stock

- 3-

--------------------------------------------------------------------------------




Exchange and One Million Two Hundred Thousand Dollars ($1,200,000.00) of the EPS
Stock Award will be valued at the close of the market on the first business day
of 2015 based on the Company's stock price as reported on the New York Stock
Exchange. Vesting of the EPS Stock Award is contingent upon the Company's EPS
performance in each of 2013, 2014 and 2015 as compared to the Company's annual
budgeted EPS set by the Board in December of the preceding applicable year (the
“EPS Target”). For each percentage point increase in attainment above the EPS
Target, the number of shares to be received by the Executive will increase by
two and a half percent (2.5%). For attainment at or above 120% of the EPS
Target, the number of shares to be received by the Executive will be capped at
150% of the EPS Target Award Shares. For each percentage point decrease in
attainment below the EPS Target, the number of shares to be received by the
Executive will decrease by two and a half percent (2.5%). For attainment that is
80% of the EPS Target, the number of shares to be received by the Executive will
be 50% of the EPS Target Award Shares. For attainment of less than 80% of the
EPS Target, no shares will be received by the Executive. Any required payment of
shares pursuant to the EPS Stock Award will occur on the later of March 1, 2016
or within thirty (30) days following the date the Company's 2015 financial
statements are completed and filed with the United States Securities and
Exchange Commission. The terms and conditions of the EPS Stock Award will be set
forth in three restricted stock agreements (one for each of 2013, 2014 and 2015)
between the Company and the Executive. The provisions in this Section 3(f)(iv)
relating to the determination of the value of the EPS performance of the
Company, the EPS Targets and the affect of performance above or below the
respective EPS Target shall be the same as any provisions relating to the
determination of the value of the EPS performance of the Company, the EPS
target, and the affect of performance above or below such target of any
performance-based EPS cash or stock award granted by the Company to any other
executive or key management employee of the Company for the same reference year
of the applicable EPS Stock Award.
(g)    Performance-Based Restricted Cash Awards. The Executive shall receive the
following performance-based cash awards pursuant to the Company's Amended and
Restated 2009 Omnibus Incentive Plan:
(i)    a performance-based cash award in the amount of One Million Two Hundred
and Twenty-Five Thousand Dollars ($1,225,000.00) (the “2013 TSR Target Cash
Amount”) that will vest based on the Company's relative TSR achieved over a
three-year period (the “2013 TSR Cash Award”). Vesting of the 2013 TSR Cash
Award is contingent upon the Company achieving the 2013 TSR Target. The terms
and conditions of the 2013 TSR Cash Award will be set forth in a cash award
agreement between the Company and the Executive.
(ii)    a performance-based cash award in the amount of One Million Two Hundred
Thousand Dollars ($1,200,000.00) (the “2014 TSR Target Cash Amount”) that will
vest based on the Company's relative TSR achieved over a three-year period (the
“2014 TSR Cash Award”). Vesting of the 2014 TSR Cash Award is contingent upon
the Company achieving the 2014 TSR Target. The terms and conditions of the 2014
TSR Cash Award will be set forth in a cash award agreement between the Company
and the Executive.
(iii)    a performance-based cash award in the amount of One Million Two Hundred
Thousand Dollars ($1,200,000.00) (the “2015 TSR Target Cash Amount”) that will
vest based on the Company's relative TSR achieved over a two-year period (the
“2015 TSR Cash Award”). Vesting of the 2015 TSR Cash Award is contingent upon
the Company achieving the 2015 TSR Target. The terms and conditions of the 2015
TSR Cash Award will be set forth in a cash award agreement between the Company
and the Executive.
(a)    Each of the 2013 TSR Target, the 2014 TSR Target and the 2015 TSR Target
shall be referred to in (d) and (f) below as the “TSR Target.”
(b)    Each of the 2013 TSR Target Cash Amount, the 2014 TSR Target Cash Amount
and the 2015 TSR Target Cash Amount shall be referred to in (d) below as the
“TSR

- 4-

--------------------------------------------------------------------------------




Target Cash Amount.”
(c)    Each of the 2013 TSR Cash Award, the 2014 TSR Cash Award and the 2015 TSR
Cash Award shall be referred to in (d) below as the “TSR Cash Award.”
(d)    For each percentile increase in attainment above the TSR Target, the
amount of cash to be received by the Executive will increase by 2.5%. For
attainment at or above the 80th percentile, the amount of cash to be received by
the Executive will be capped at 150% of the TSR Target Cash Amount. For each
percentile decrease in attainment below the TSR Target, the amount of cash to be
received by the Executive will decrease by 2.5%. For attainment at the 40th
percentile, the amount of cash to be received by the Executive will be 50% of
the TSR Target Cash Amount. For attainment below the 40th percentile, no amount
of cash will be received by the Executive.
(e)    Any required payment of the 2013 TSR Cash Award will occur on the later
of March 1, 2016 or within thirty (30) days following the date the Company's
2015 financial statements are completed and filed with the United States
Securities and Exchange Commission. Any required payment of the 2014 TSR Cash
Award and the 2015 TSR Cash Award will occur on the later of March 1, 2017 or
within thirty (30) days following the date the Company's 2016 financial
statements are completed and filed with the United States Securities and
Exchange Commission.
(f)    The TSR Targets (and the affect of percentile increases and decreases
above or below the respective TSR Target) for the TSR Cash Awards in Sections
3(g)(i), 3(g)(ii) and 3(g)(iii) shall be the same as any TSR target (and the
affect of percentile increases and decreases above or below the respective TSR
target) of any performance-based TSR cash or stock award granted by the Company
to any other executive or key management employee of the Company for the same
reference year of the applicable TSR Cash Award.
(iv)    a performance-based cash award with a face value of Three Million Six
Hundred and Twenty-Five Thousand Dollars ($3,625,000) (the “EPS Target Cash
Amount”) that will vest based on the Company's EPS achieved over a three-year
period (the “EPS Cash Award”). Vesting of the EPS Cash Award is contingent upon
the Company's EPS performance in each of 2013, 2014 and 2015 as compared to the
EPS Target for each year. For each percentage point increase in attainment above
the EPS Target, the amount of cash to be received by the Executive will increase
by two and a half percent (2.5%). For attainment at or above 120% of the EPS
Target, the amount of cash to be received by the Executive will be capped at
150% of the EPS Target Cash Amount. For each percentage point decrease in
attainment below the EPS Target, the amount of cash to be received by the
Executive will decrease by two and a half percent (2.5%). For attainment that is
80% of the EPS Target, the amount of cash to be received by the Executive will
be 50% of the EPS Target Cash Amount. For attainment of less than 80% of the EPS
Target, no cash will be received by the Executive. Any required payment of the
EPS Cash Award will occur on the later of March 1, 2016 or within thirty (30)
days following the date the Company's 2015 financial statements are completed
and filed with the United States Securities and Exchange Commission. The terms
and conditions of the EPS Cash Award will be set forth in three cash award
agreements (one for each of 2013, 2014 and 2015) between the Company and the
Executive. The provisions in this Section 3(g)(iv) relating to the determination
of the value of the EPS performance of the Company, the EPS Target and the
affect of performance above or below the respective EPS Target shall be the same
as any provisions relating to the determination of the value of the EPS
performance of the Company, the EPS target, and the affect of performance above
or below such target of any performance-based EPS cash or stock award granted by
the Company to any other executive or key management employee of the Company for
the same reference year of the applicable EPS Stock Award.
(h)    Other Awards. During the term of the Agreement, unless the Board shall
hereafter determine in its unilateral discretion to grant an additional award or
awards, the Executive shall not be eligible to receive any long-term incentive
awards other than those listed above in Sections (e), (f) and

- 5-

--------------------------------------------------------------------------------




(g).
(i)    Continued Vesting of Performance-Based Equity and Cash Awards. Other than
in the event of a For Cause termination of the Executive in accordance with
Section 7(c) or a voluntary termination in accordance with Section 7(e), any
outstanding performance-based equity and cash awards will not expire upon the
termination of Executive's employment with the Company and will continue to vest
in accordance with the terms of the applicable award agreement.
4.    Confidential Information.
(a)    The Executive acknowledges that:
(i)    As a result of his employment with the Company, the Executive has
obtained and will obtain secret and confidential information concerning the
business of the Company and its affiliates, including, without limitation, the
identity of customers and sources of supply, their needs and requirements, the
nature and extent of contracts with them, and related cost, price and sales
information.
(ii)    The Company and its affiliates will suffer damage that will be difficult
to compute if, during the term of this Agreement or thereafter, the Executive
should divulge secret and confidential information relating to the business of
the Company heretofore or hereafter acquired by him in the course of his
employment with the Company or any of its affiliates.
(iii)    The provisions of this Section 4 are reasonable and necessary for the
protection of the business of the Company and its affiliates.
(b)    The Executive agrees that he will not at any time, either during the term
of this Agreement or thereafter, divulge to any person, firm or corporation any
information obtained or learned by him during the course of his employment with
the Company or any of its affiliates, with regard to the operational, financial,
business or other affairs of the Company or its affiliates, their officers and
directors, including, without limitation, trade “know how,” secrets, customer
lists, sources of supply, pricing policies, operational methods or technical
processes, except
(i)    with the Company's express written consent,
(ii)    to the extent that any such information is in the public domain, is
ascertainable from public or published information or is known to any person who
is not subject to a contractual or fiduciary obligation owed to the Company not
to disclose such information, in each case other than as a result of the
Executive's breach of any of his obligations hereunder, or
(iii)    when required to be disclosed by court order, subpoena or other
government process.
In the event that the Executive shall be required to make disclosure pursuant to
the provisions of clause (iii) of the preceding sentence, he shall promptly, but
in no event more than 48 hours after learning of such court order, subpoena, or
other government process, notify the Company, by personal delivery or by
facsimile, confirmed by mail. Further, at the Company's written request and
expense, the Executive shall:
(A)    take all reasonably necessary steps requested by the Company to defend
against the enforcement of such court order, subpoena or other government
process, and;
(B)    permit the Company to intervene and participate with counsel of its
choice in any proceeding relating to the enforcement thereof.

- 6-

--------------------------------------------------------------------------------




(c)    Upon termination of his employment with the Company, or at any time the
Company may so request, the Executive will promptly deliver to the Company all
files, memoranda, notes, records, reports, manuals, data, drawings, blueprints
and other documents and information (and all copies thereof) relating to the
business of the Company and/or its affiliates, and all property associated
therewith, that are then in his possession or under his control.
(d)    In the event the Executive is found to be in violation of Section 4(b) or
(c), the Company shall be entitled to relief as provided in Section 6
(Injunctive Relief) below.
(e)    The Executive agrees that upon leaving the Company's employ he will make
himself reasonably available to answer questions from Company officers regarding
his former duties and responsibilities and the knowledge he obtained in
connection therewith.
5.    Certain Employee Acknowledgements.
(a)    Employee Acknowledgement. The Company and the Executive acknowledge that
(i) the Company has a special interest in and derives significant benefit from
the unique skills and experience of the Executive; (ii) as a result of the
Executive's service with the Company, the Executive will use and have access to
some of the Company's proprietary and valuable confidential information during
the course of the Executive's employment; (iii) the confidential information has
been developed and created by the Company at substantial expense and constitutes
valuable proprietary assets of the Company, and the Company will suffer
substantial damage and irreparable harm which will be difficult to compute if,
during the term of the Executive's employment or thereafter, the Executive
should disclose or improperly use such confidential information in violation of
the provisions of this Agreement; (iv) the Company will suffer substantial
damage and irreparable harm which will be difficult to compute if the Executive
competes with the Company in violation of this Agreement; (v) the Company will
suffer substantial damage and irreparable harm which will be difficult to
compute if the Executive solicits or interferes with the Company's employees,
clients, or customers; (vi) the provisions of this Agreement are reasonable and
necessary for the protection of the business of the Company and its affiliates;
and (vii) the provisions of this Agreement will not preclude the Executive from
obtaining other gainful employment or service.
(b)    Non-Compete. During the term of this Agreement and for a period of
eighteen (18) months (the “Covenant Period”) following the Executive's
termination of employment with the Company, the Executive shall not:
(i)    directly or indirectly, own, manage, control, be employed by, consult
with, participate in, or be connected in any manner with any person, firm or
corporation engaged in any business that derives more than five percent of its
gross sales from products that are interchangeable with or substitutable for a
product sold by one or more of the businesses conducted by the Company or any of
its affiliates when this Agreement ends (a “Competitive Business”);
(ii)    engage in any Competitive Business for his own account;
(iii)    employ, retain or agree to hire, or have or cause any other person or
entity to employ, retain or agree to hire, any person who is an employee and was
employed or retained by the Company or any of its affiliates while the Executive
was employed by the Company,
(iv)    solicit or endeavor to entice away from the Company any such person in
(iii) above; or
(v)    solicit, endeavor to entice away from or knowingly interfere with the
Company or any of its affiliates, any of its or their customers or sources of
supply.

- 7-

--------------------------------------------------------------------------------






Notwithstanding the foregoing, nothing in this Agreement shall preclude the
Executive from investing his personal assets in the securities of any
corporation or other business entity that is engaged in a Competitive Business
if such securities are traded on a national stock exchange or in the
over-the-counter market and if such investment does not result in his
beneficially owning, at any time, more than five percent of the publicly-traded
equity securities of such competitor.
(c)    Non-Solicitation of Third Parties. During the term of this Agreement and
for a period of 18 months following the Executive's termination of employment
with the Company, the Executive shall not directly or indirectly solicit or
otherwise influence any entity with a business arrangement with the Company,
including, without limitation, customers, suppliers, sales representatives,
lenders, lessors, and lessees, to discontinue, reduce, or otherwise materially
or adversely affect such relationship.
(d)    Non-Disparagement. The Executive acknowledges and agrees that the
Executive will not defame or disparage the services, business, integrity,
veracity, or personal or professional reputation of the Company or any of its
directors, officers, employees, affiliates, or agents of any of the foregoing in
either a professional or personal manner either during the term of the
Executive's employment or thereafter; provided that the Executive may testify
and respond truthfully to any questions from or on behalf of the Company or any
of its affiliates, or in any legal proceeding, arbitration or governmental
investigation, or in any circumstances in which an answer may be legally
compelled.
6.    Injunctive Relief.
(a)    If the Executive commits a breach, or threatens to commit a breach, of
any of the provisions of Section 4 or 5 above, the Company shall have the right
and remedy to seek to have the provisions of this Agreement specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed by the Executive that the services being rendered hereunder to the
Company are of a special, unique and extraordinary character and that any such
breach or threatened breach will cause irreparable injury to the Company and
that monetary damages will not provide an adequate remedy to the Company. The
rights and remedies enumerated in this Section 6(a) shall be independent of the
other and shall be severally enforceable, and such rights and remedies shall be
in addition to, and not in lieu of, any other damages, rights and remedies
available to the Company under law or equity.
(b)    If the Executive shall violate any covenant contained in Sections 4 or 5,
the Covenant Period shall automatically extend for 13 months from the date on
which the Executive permanently ceases such violation or, if later, from the
date of entry by a court of competent jurisdiction of a final order or judgment
enforcing such covenant.
(c)    If any provision of Sections 4 or 5 is held to be unenforceable because
of the scope, duration or area of its applicability, the tribunal making such
determination shall have the power to modify such scope, duration, or area, or
all of them, and any such provision shall then be applicable in such modified
form.
7.    Termination. The Executive's employment may be terminated during the term
of this Agreement only as follows:
(a)    Death. The Executive's employment shall terminate upon his death.
(b)    Disability. If, as a result of a Permanent Disability, the Executive
shall have been absent from his duties hereunder on a full-time basis for the
entire period of six consecutive months, and within thirty days after written
notice of termination is given by the Company to the Executive (which may occur
before or after the end of such six-month period), the Executive shall not have
returned to the

- 8-

--------------------------------------------------------------------------------




performance of his duties hereunder on a full-time basis, the Executive's
employment shall terminate. A termination of employment pursuant to this Section
7(b) shall be deemed an involuntary termination for purposes of this Agreement
or any plan or practice of the Company. The Executive shall be considered to
have incurred a “Permanent Disability” if he is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of at least twelve (12) months.
(c)    Cause. The Company may terminate the Executive's employment for Cause.
The Company shall have “Cause” to terminate the Executive's employment if the
Executive: (i) willfully, substantially and continuously fails to perform his
duties; (ii) willfully engages in conduct that is demonstrably and materially
injurious to the Company; or (iii) there is an entry by a court or
quasi-judicial governmental agency of the United States or a political
subdivision thereof of an order barring the Executive from serving as an officer
or director of a public company. For the purposes of clauses, (i) and (ii) of
this definition, no act or failure to act shall be deemed "willful" (x) if
caused by a physical or mental disability, whether or not such disability
constitutes a Permanent Disability or (y) unless done, or omitted to be done,
not in good faith or without reasonable belief that such act or omission was in
the best interest of the Company.
(d)    Without Cause or For Good Reason. The Company may terminate the
Executive's employment at any time Without Cause and the Executive may terminate
his employment at any time for Good Reason. A termination “Without Cause” is a
termination of the Executive's employment by the Company for any reason other
than those set forth in subsections (a) (Death), (b) (Disability) or (c) (For
Cause) of this Section. The Executive shall have "Good Reason" to terminate his
employment if one or more of the following occur, without the Executive's prior
written consent: (i) a material change, adverse to the Executive, in his
position, title or office, status, rank, nature of responsibilities or authority
within the Company, except in connection with termination of his employment for
Cause or Permanent Disability or as a result of action by the Executive, (ii)
assignment of duties to the Executive that are materially inconsistent with and
adverse to his duties, status, rank, responsibilities or authority, (iii)
decrease in the Executive's base salary, annual bonus opportunity or benefits
(other than any such decrease applicable to executives of the Company
generally), and (iv) relocation of the Executive's principal place of business
to a location more than 50 miles from its location on the date of this
Agreement.
(e)    Voluntary Termination. The Executive may voluntarily terminate his
employment with the Company at any time.
(f)    Non-Renewal. This Agreement shall automatically expire December 31, 2015.
Such expiration shall not entitle the Executive to any compensation or benefits
other than as expressly provided for in this Agreement.
8.    Notice and Effective Date of Termination.
(a)    Notice. Any termination of the Executive's employment by the Company or
by the Executive during the term of this Agreement (other than as a result of
death) shall be communicated by written notice of termination to the other party
hereto. Such notice shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under that provision.
(b)    Date of Termination. The date of termination shall be:
(i)    if the Executive's employment is terminated by his death, the date of his
death;
(ii)    if the Executive's employment is terminated pursuant to Section 7(b)

- 9-

--------------------------------------------------------------------------------




(Disability), the date of termination shall be the 31st day following delivery
of the notice of termination;
(iii)    if the Executive's employment is terminated for any other reason by
either party, the date on which a notice of termination is delivered to the
other party; and
(iv)    if the Agreement expires pursuant to Section 7(f) (Non-Renewal), the
parties' employment relationship shall terminate on the last day of the term of
this Agreement without any notice.
9.    Compensation and Benefits Upon Termination.
(a)    Without Cause or For Good Reason. If the Executive's employment
terminates pursuant to Section 7(d) (Without Cause or For Good Reason), the
Executive shall be entitled to the following:
(i)    Cash. The amount of cash equal to all compensation required to be paid to
the Executive for the balance of the term of this Agreement assuming the
Executive was employed by the Company until December 31, 2015, not to exceed the
sum of (A) two (2) times the Executive's annual base salary, at the rate in
effect immediately before such termination, (B) two (2) times the average of the
Executive's annual earned bonuses for the two calendar years preceding the date
of termination and (C) the product of (i) a fraction, the numerator of which is
the number of days in the current fiscal year through the date of termination,
and the denominator of which is 365 and (ii) the annual bonus for the calendar
year preceding the date of termination that has most recently been paid to the
Executive. The Company shall pay to the Executive the cash amount set forth in
this Section 9(a)(i) in a cash lump sum payment simultaneously with the
termination of the Executive's employment, subject to the provisions of Section
25.
(ii)    Restricted Stock and Performance Awards. With respect to any restricted
stock granted to the Executive by the Company which has not become vested as of
such termination, the Executive shall immediately become vested in any such
stock that would vest solely due to the passage of time; provided, however, that
any unvested “performance” stock grants, “performance” cash awards, long-term
incentive awards or other similar awards (including, for the avoidance of doubt,
the awards made pursuant to Sections 3(f) and 3(g)) shall continue to vest in
accordance with the terms of such awards as if the Executive was still employed
by the Company and such “performance” stock grants, “performance” cash awards,
long-term incentive awards or other similar awards shall vest and/or expire as
provided in the relevant award documents.
(iii)    Other Amounts. The post-termination compensation, expense
reimbursements and benefits described in the first sentence of Section 9(c)
(Voluntary Termination).
(iv)    Other Benefits. The Executive shall be entitled to continuing coverage
by the Company under the life, disability, accident and health insurance
programs for employees (and their spouses and dependents) of the Company
generally and under any supplemental programs covering executives of the
Company, as from time to time in effect, until the earliest of (A) December 31,
2015, (B) the end of the twenty four (24) month period following such
termination, and (C) the date on which the Executive becomes eligible for
substantially similar coverage under the employee welfare plans of a new
employer (the earliest of these dates, the “Benefits Termination Date”);
provided that the Executive's right to elect continued medical coverage after
termination of employment under Part 6 of Title I of the Employee Retirement
Income Security Act of 1974, as amended, shall be deemed satisfied to the extent
that the coverage provided in this sentence applies to an overlapping period.
The Executive shall also be entitled to a continuation of all other benefits and
reimbursements in effect at the time of termination until the Benefits
Termination Date. Any part of the foregoing benefits that are attributable to
participation in a plan in which the Executive can no longer participate under
applicable law, shall be procured by the Company from other sources such that
the Executive receives substantially similar benefits to those

- 10-

--------------------------------------------------------------------------------




provide for under the plan. All amounts payable hereunder with respect to the
provision of such benefits through the Benefit Termination Date shall either be
paid by the Company directly or in advance to the Executive.
(b)    For Cause. If the Executive's employment is terminated for Cause (as
defined in Section 7(c), he shall receive only the post-termination
compensation, expense reimbursements and benefits described in the first
sentence of Section 9(c) (Voluntary Termination). Notwithstanding the foregoing,
termination for Cause may not occur pursuant to clauses (i) or (ii) of Section
7(c) above unless and until, with the Board's prior approval, the Company has
delivered to the Executive a Notice of Termination, which shall contain in
reasonable detail the facts purporting to constitute such nonperformance, act or
omission, and afforded him 30 days thereafter to cure the same (provided that
such nonperformance, act or omission is capable of being cured), in which event
the effective date of termination of employment shall be either (x) the date of
delivery of the Notice of Termination if the facts giving rise to the Notice of
Termination, in the Board's reasonable discretion, are not capable of being
cured or (y) the 31st day following delivery of the Notice of Termination unless
the Board shall thereafter cause a written notice to be delivered on its behalf
to the Executive stating that it has rescinded its determination that his
employment is to be terminated for Cause. Section 7(d)(i) to the contrary
notwithstanding, upon delivery to the Executive of a Notice of Termination under
this Section 9(b), the Executive shall be suspended from all duties and
responsibilities unless and until the Board rescinds its determination that his
employment is to be terminated for Cause.
(c)    Voluntary Termination. If the Executive's employment terminates pursuant
to Section 7(e) (Voluntary Termination), the Executive shall receive: (i) his
base salary through the date of termination, (ii) payment in lieu of any unused
vacation, in accordance with the Company's vacation policy and applicable laws,
(iii) any deferred compensation under any incentive compensation plan of the
Company or any deferred compensation agreement then in effect, payable in
accordance with the terms of such plan or agreement, as applicable, (iv) any
other compensation or benefits (including without limitation all equity grants
and awards, performance based awards, long term incentive awards or other
similar awards and employee benefits) that have vested through the date of
termination or to which he may then be entitled, payable in accordance with the
applicable terms of each grant, award or plan and (v) reimbursement of any
business expenses incurred by the Executive through the date of termination but
not yet paid to him. The Executive shall not be entitled to any bonus payments
which were not fully earned prior to his termination date, and he shall not be
entitled to any pro rated bonus payment for the year in which his employment
terminates. Any restricted stock, long-term incentive awards or other similar
awards that were granted to the Executive by the Company that remained unvested
as of the date on which the Executive's employment terminates pursuant to
Section 7(e) shall automatically be forfeited and the Executive shall have no
further rights with respect to such awards. The Company shall have no further
obligations to the Executive as a result of the voluntary termination of his
employment pursuant to Section 7(e).
(d)    Death. If the Executive's employment terminates pursuant to Section 7(a)
(Death), (i) his designated beneficiaries or his estate shall be entitled to
receive the compensation, expense reimbursements and benefits earned by the
Executive through the date of the Executive's death, as described in the first
sentence of Section 9(c); (ii) at the time payable under the applicable Company
bonus plan, an annual bonus will be paid to the Executive's designated
beneficiaries or his estate for the fiscal year of the Executive's death based
upon the annual bonus that the Executive would have earned under the Company's
bonus plan for said fiscal year had the Executive not died, contingent upon the
relevant annual bonus plan performance goals for said year having been obtained,
pro-rated for the time the Executive is employed during such fiscal year until
the Executive's death; (iii) with respect to any restricted stock granted to the
Executive by the Company which has not become vested as of such termination, the
Executive shall immediately become vested in any such stock that would vest
solely due to the passage of time; and (iv) all “performance” stock grants,
“performance” cash awards, long-term incentive awards or other similar awards
(including, for the avoidance of doubt, the awards made pursuant to Sections
3(f) and 3(g)) shall immediately and unconditionally vest for their target
value.

- 11-

--------------------------------------------------------------------------------




(e)    Disability. If the Executive's employment terminates pursuant to Section
7(b) (Disability), (i) he shall be entitled to receive the compensation, expense
reimbursements and benefits earned by the Executive through the date of
termination, as described in the first sentence of Section 9(c); (ii) at the
time payable under the applicable Company bonus plan, an annual bonus will be
paid to the Executive for the fiscal year in which termination due to the
Executive's disability occurred based upon the annual bonus that the Executive
would have earned under the Company's bonus plan for said fiscal year had the
Executive not become disabled, contingent upon the relevant annual bonus plan
performance goals for said year having been obtained, pro-rated for the time the
Executive is employed during such fiscal year until the Executive's disability;
(iii) with respect to any restricted stock granted to the Executive by the
Company which has not become vested as of such termination, the Executive shall
immediately become vested in any such stock that would vest solely due to the
passage of time; and (iv) all “performance” stock grants, “performance” cash
awards, long-term incentive awards or other similar awards (including, for the
avoidance of doubt, the awards made pursuant to Sections 3(f) and 3(g)) shall
immediately and unconditionally vest for their target value.
(f)    Non-Renewal. If the Agreement expires as set forth in Section 7(f)
(Non-Renewal), the Company shall have no further obligations to the Executive
except as specifically set forth herein, including, without limitation, Section
13 (Life Insurance) and Section 14 (Insurance and Indemnity).
(g)    Without Cause or For Good Reason in Connection with or Following a Change
in Control.
(i)    If the Executive's employment terminates pursuant to Section 7(d)
(Without Cause or For Good Reason) within the six (6) month period preceding a
Change in Control, in anticipation of such Change in Control, or within
twenty-four (24) months following a Change in Control, the Executive shall be
entitled to the following:
(a)    Cash. The amount of cash equal to the sum of (a) two (2) times the
Executive's annual base salary in effect at the time written notice of
termination is given to the Executive; (b) two (2) times the average of the
Executive's annual earned bonuses for the two calendar years preceding the date
of termination; and (c) the product of (i) a fraction, the numerator of which is
the number of days in the current fiscal year through the date of termination,
and the denominator of which is 365 and (ii) the annual bonus for the calendar
year preceding the date of termination that has most recently been paid to the
Executive (the sum of the amounts described in clauses (a), (b) and (c) shall be
hereinafter referred to as the “CIC Payment”). The Company shall pay to the
Executive any CIC Payment in a cash lump sum payment simultaneously with the
termination of the Executive's employment following any Change in Control,
subject to the provisions of Section 25.
(b)     Restricted Stock and Performance Awards. With respect to any restricted
stock granted to the Executive by the Company which has not become vested as of
such termination, the Executive shall immediately become vested in any such
stock that would vest solely due to the passage of time. All “performance” stock
grants, “performance” cash awards, long-term incentive awards or other similar
awards (including, for the avoidance of doubt, the awards made pursuant to
Sections 3(f) and 3(g)) shall immediately and unconditionally vest for their
target value and be paid to the Executive simultaneously with the termination of
employment following any Change in Control.
(c)    Other Amounts. The post-termination compensation, expense reimbursements
and benefits described in the first sentence of Section 9(c) shall be paid in a
cash lump sum payment simultaneously with the termination of the Executive's
employment following any Change in Control, subject to the provisions of Section
25.
(d)    Other Benefits. The Executive shall be entitled to continuing coverage by
the Company under the life, disability, accident and health insurance programs
for employees (and their spouses and dependents) of the Company generally and
under any supplemental

- 12-

--------------------------------------------------------------------------------




programs covering executives of the Company, as from time to time in effect, for
the twenty four (24) month period from such termination or until the Executive
becomes eligible for substantially similar coverage under the employee welfare
plans of a new employer, whichever occurs earlier; provided that the Executive's
right to elect continued medical coverage after termination of employment under
Part 6 of Title I of the Employee Retirement Income Security Act of 1974, as
amended, shall be deemed satisfied by the coverage provided in this sentence.
The Executive shall also be entitled to a continuation of all other benefits and
reimbursements in effect at the time of termination for the twenty four (24)
month period following such termination or until the Executive becomes eligible
for substantially similar benefits from a new employer, whichever is earlier.
Any part of the foregoing benefits that are attributable to participation in a
plan in which the Executive can no longer participate under applicable law shall
be procured by the Company from other sources such that the Executive receives
substantially similar benefits to those provided for under the plan. All amounts
payable for the provision of such benefits shall either be paid by the Company
directly or in advance to the Executive.
(ii)    A “Change in Control” shall be deemed to have occurred if the conditions
set forth in any one of the following paragraphs shall have been satisfied:
(a)    any person or group (as described in regulations under Section 409A of
the Code) is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such person any securities acquired directly from the Company) representing (A)
more than 50% or more of the combined voting power of the Company's then
outstanding securities, excluding any person or group who becomes such a
Beneficial Owner in connection with transactions described in clauses (x), (y)
or (z) of paragraph (c) below and excluding the acquisition by a person or group
holding more than 50 percent of such voting power or (B) 30 percent or more of
the combined voting power of the Company's then outstanding securities during
any twelve-month period;
(b)    there is a change in the composition of the Board occurring during any
twelve month period, as a result of which fewer than a majority of the directors
are Incumbent Directors (“Incumbent Directors” shall mean directors who either
(x) are members of the Board as of the date of this Agreement or (y) are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination);
(c)    there is consummated, in any transaction or series of transactions during
a twelve-month period, a complete liquidation or dissolution of the Company or a
merger, consolidation or sale of all or substantially all of the Company's
assets (collectively, a “Business Combination”) other than a Business
Combination after which (x) the stockholders of the Company own more than 50
percent of the common stock or combined voting power of the voting securities of
the company resulting from the Business Combination, (y) at least a majority of
the board of directors of the resulting corporation were Incumbent Directors and
(z) no individual, entity or group (excluding any corporation resulting from the
Business Combination or any employee benefit plan of such corporation or of the
Company) becomes the Beneficial Owner of 35 percent or more of the combined
voting power of the securities of the resulting corporation, who did not own
such securities immediately before the Business Combination; or
(d)    the Company is liquated or dissolved or there is consummated a sale or
disposition by the Company of all or substantially all of the Company's assets.
This definition of “Change in Control” is intended to comply with the definition
of “Change in Control” under Code Section 409A.
(iii)    “Beneficial Owner” shall have the meaning defined in Rule 13d-3 under
the Exchange Act.

- 13-

--------------------------------------------------------------------------------




(h)    Timing of Payments. Notwithstanding the provisions of this Section 9 to
the contrary, any cash payments to which the Executive is entitled under
Sections 3 or 9 shall be payable in accordance with the Company's payroll
schedule.
10.    Exercise of Stock Options Following Termination. If the Executive's
employment terminates pursuant to Sections 7(a) (Death), (b) (Disability) or (d)
(Without Cause or For Good Reason), he (or his estate) shall have the right to
exercise any stock options held by him until the earliest to occur of (i) the
first anniversary of the date of termination, (ii) the tenth anniversary of the
date of grant of the stock options and (iii) the expiration of the original
option term. In all other instances, he may exercise that right for up to three
months following the date of his termination, but not later than the termination
date of such options. All such purchases must be made by the Executive otherwise
in accordance with the applicable stock option plans and agreements between the
parties.
11.    Health Care Coverage Following Termination. Following the expiration or
termination of this Agreement, the Executive (and his spouse and dependents)
shall receive health insurance from the Company, at the Executive's cost, via
COBRA continuation coverage. To the extent that the Executive's COBRA coverage
(or the continuing coverage under the Company's health insurance program that is
provided to the Executive in lieu of COBRA continuation coverage pursuant to
Section 9(a)(iv) and Section 9(g)(i)(d)) expires prior to the Executive reaching
the age of 65, or if later, the age when the Executive becomes eligible to
receive Medicare, the Company shall provide the Executive (and his spouse and
dependents) with health insurance, at the Executive's cost, that is comparable
to his existing health insurance until Executive reaches the age of 65, or if
later, the age when the Executive becomes eligible to receive Medicare, except
in the event the Executive is terminated for Cause (Section 7(c)) or a voluntary
termination by Executive (Section 7(e)). The Executive's cost of the insurance
described in the preceding sentence shall be no greater than the Company's
actual cost then in effect. The Executive may at his option decline any
insurance coverage provided in this Section 11 on thirty (30) days written
notice.
12.    Supplemental Executive Retirement Plan.
(a)    Amount of Benefit. The Executive is currently a participant in the Terex
Corporation Amended and Restated Supplement Executive Retirement Plan (the
“SERP”). Notwithstanding the provisions of the SERP, except in the event the
Executive is terminated for Cause (Section 7(c)) or a voluntary termination by
Executive (Section 7(e)), (i) the Executive shall receive an annual supplemental
retirement benefit of $1,000,000 (with a 50% survivor benefit), or (ii) if the
Executive dies before the Executive receives any benefits pursuant to this
Section 12(a), the Executive's Beneficiary (as defined in the SERP) shall be
entitled to receive an annual supplemental retirement benefit of $1,000,000 for
ten (10) years (the “SERP Benefit”) instead of (and not in addition to) the
Supplemental Retirement Benefit (as defined in the SERP) amount calculated
pursuant to the terms of the SERP. In the event the Executive is terminated for
Cause (Section 7(c)) or a voluntary termination by Executive (Section 7(e)),
Executive shall not receive the SERP Benefit and shall only be entitled to
receive the Supplemental Retirement Benefit as provided for under the terms of
the SERP. The SERP Benefit shall be payable in accordance with the terms of the
SERP.
(b)    Funding of Benefit. The SERP Benefit shall be funded in an irrevocable
rabbi trust (the “Rabbi Trust”). Within 90 days of Executive's cessation of
employment with the Company, the Company shall fund the Rabbi Trust with the
actuarially determined amount necessary to meet the obligations of the SERP
Benefit on a fully funded basis (the “Funding Calculation”). The Company shall
procure the Funding Calculation and provide the Executive or his representative
with an opportunity to review and comment on it no later than seven (7) days
prior to funding. The investment instruments that shall hold the funds in the
Rabbi Trust shall be agreed to by the Executive and the Company or, if not so
agreed, shall be U.S. Treasuries and/or their risk equivalents.
13.    Life Insurance.

- 14-

--------------------------------------------------------------------------------




(a)    Agreement. The Company and the Executive are parties to a Life Insurance
Agreement dated October 13, 2006 (the “Life Insurance Agreement”), concerning
Insurance Policy No. MH 003289 from American General Life Insurance Company in
the initial face amount of $10,000,000 (the “Policy”).
(b)    Transfer. The Company and the Executive agree that upon the expiration of
the Life Insurance Agreement, except in the event the Executive is terminated
for Cause (Section 7(c)) or a voluntary termination by Executive (Section
7(e)),ownership of the Policy, including any accumulated value, shall be
transferred from the Company to the Executive. Following such transfer, the
Executive shall be responsible for all future premium obligations of the Policy.
The Company and the Executive agree that the transfer shall be accomplished in
such a manner as to optimize the tax efficiency of the transfer for the Company
and the Executive. In the event the Executive is terminated for Cause (Section
7(c)) or a voluntary termination by Executive (Section 7(e)), ownership of the
Policy shall only be changed in accordance with the terms of the Life Insurance
Agreement.
14.    Insurance and Indemnity. The Company shall, (a) to the extent permitted
by the Company's Certificate of Incorporation and By-laws or as required by law,
defend, hold harmless and indemnify the Executive with respect to any liability
arising out of his acts or omissions, or his status, as a director or officer of
the Company or any of its affiliates, and (b) include the Executive during the
term of this Agreement under any directors and officers, employment practices
and fiduciary liability insurance policies maintained for its directors and
officers, with coverage at least as favorable to the Executive in amount and
each other material respect as the coverage of other directors and officers
covered thereby. This obligation to provide insurance and indemnify the
Executive shall survive expiration or termination of this Agreement for any
reason with respect to proceedings or threatened proceedings based on (i) acts
or omissions of the Executive occurring during the Executive's employment with
the Company or with any affiliated company, or (ii) his status as an officer or
director of such an entity or a fiduciary of a group savings, retirement or
welfare plan of which any such entity is the sponsor or a participating
employer. Such obligations shall be binding upon the Company's successors and
assigns and shall inure to the benefit of the Executive's heirs and personal
representatives.
15.    Representations. The parties respectively represent and warrant that each
is fully authorized and empowered to enter into this Agreement and that the
performance of its or his obligations, as the case may be, under this Agreement
will not violate any agreement between such party and any other person, firm or
organization. The Company represents and warrants that this Agreement has been
duly authorized by all necessary corporate action and is valid, binding and
enforceable in accordance with its terms.
16.    Withholding. All payments required to be made by the Company hereunder to
the Executive or his estate or beneficiaries shall be subject to the withholding
of such amounts as the Company may reasonably determine it should withhold
pursuant to any applicable law. If any payment under this Agreement is
insufficient to provide the amount of such taxes required to be withheld, the
Company may withhold such taxes from any subsequent payment due the Executive or
his beneficiary. In the event that all payments due are insufficient to provide
the required amount of such withholding taxes, the Executive or his beneficiary,
within five days after written notice from the Company, shall pay to the Company
the amount of such withholding taxes in excess of the payments due.
17.    Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered either personally, mailed by an
overnight delivery service or United States certified mail, return receipt
requested, postage prepaid, addressed as follows:

- 15-

--------------------------------------------------------------------------------




If to the Company:
 
Terex Corporation
 
 
Attention: General Counsel
 
 
200 Nyala Farm Road
 
 
Westport, Connecticut 06880



If to the Executive:
 
Ronald M. DeFeo
 
 
45 Beachside Avenue
 
 
Westport, Connecticut 06880



With a copy, which shall not constitute notice, to:



 
 
Levett Rockwood P.C.
 
 
Attention: Robert O. Barberi
 
 
33 Riverside Avenue
 
 
Westport, Connecticut 06880    

    
or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
18.    Modification or Waiver; Entire Agreement. No provision of this Agreement
may be modified or waived except in a document signed by the Executive and such
executive of the Company as may be designated by the Board. This Agreement,
along with any Company benefit plan, stock option, restricted stock or cash
award agreement between the parties, constitutes the entire agreement between
the parties regarding their employment relationship. No agreements or
representations, oral or otherwise, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement.
19.    Successors; Binding Agreement. This Agreement and all rights of the
Executive hereunder shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amounts would still be payable to him hereunder, all such amounts
shall be paid in accordance with the terms of this Agreement to the Executive's
written designee or, if there be no such designee, to the Executive's estate.
20.    Governing Law - Severability. The validity, interpretation, construction,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of Connecticut without reference to principles of conflict of laws.
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
21.    Arbitration. Except for disputes covered by Section 6 (Injunctive Relief)
above, in the event of any dispute or claim relating to or arising out of the
parties' employment relationship or this Agreement (including, but not limited
to, any claims of breach of contract, wrongful termination, or age, race, sex,
disability or other discrimination), all such disputes shall be fully, finally
and exclusively resolved by binding arbitration conducted by the American
Arbitration Association in Stamford, Connecticut, by an arbitrator mutually
agreed upon by the parties hereto or, in the absence of such agreement, by an
arbitrator selected in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (the “Rules”), provided, however, that this
arbitration provision shall not apply to any disputes or claims relating to or
arising out of the misuse or misappropriation of the

- 16-

--------------------------------------------------------------------------------




Company's trade secrets or proprietary information, which disputes or claims
shall be resolved by a court of competent jurisdiction. Notwithstanding the
foregoing, if either the Company or the Executive shall request, such
arbitration shall be conducted by a panel of three arbitrators, one selected by
the Company, one selected by the Executive, and the third selected by agreement
of the first two, or, in the absence of such agreement, in accordance with such
Rules.
22.    Attorney's Fees.
(a)    Disputes. Each party shall bear its own attorney's fees and costs
incurred in any action or dispute arising out of this Agreement.
(b)    This Agreement. The Company agrees to pay the reasonable out-of pocket
legal expenses actually incurred by the Executive in connection with the
negotiation and execution of this Agreement, up to a maximum amount of $25,000,
no later than 75 days following the final negotiation of this Agreement. The
Company agrees to pay all reasonable out-of-pocket costs and expenses, including
all reasonable attorneys' fees and disbursements, actually incurred by the
Executive in collecting or enforcing payments to which he is ultimately
determined to be entitled (whether by agreement among the parties, court order
or otherwise) pursuant to this Agreement in accordance with its terms; provided,
however, that the Executive submit a request for reimbursement no later than 30
days following the end of the calendar year in which the expenses are incurred
and reimbursement must be made within 45 days thereafter; provided, further,
that no reimbursement may be made under this Section 22 prior to the first day
of the seventh month following the date the Executive's employment terminates
(other than a termination due to the Executive's death).
23.    Survival. The respective rights and obligations of the parties under this
Agreement shall survive any termination of the Executive's employment with the
Company.
24.    Miscellaneous. No right or interest to, or in, any payments shall be
assignable by the Executive; provided, however, that this provision shall not
preclude Executive from designating in writing one or more beneficiaries to
receive any amount that may be payable after assigning any right hereunder to
the person or persons entitled thereto. This Agreement shall be binding upon and
shall inure to the benefit of the Executive, his heirs and legal representatives
and the Company and its successors.
25.    Compliance with Section 409A. Notwithstanding any other provision of this
Agreement to the contrary, the provision, time and manner of payment or
distribution of all compensation and benefits provided by this Agreement that
constitute nonqualified deferred compensation subject to and not exempted from
the requirements of Code Section 409A (“Section 409A Deferred Compensation”)
shall be subject to, limited by and construed in accordance with the
requirements of Code Section 409A and all regulations and other guidance
promulgated by the Secretary of the Treasury pursuant to such Section (such
Section, regulations and other guidance being referred to herein as “Section
409A”), including the following:
(a)    Separation from Service. Payments and benefits constituting Section 409A
Deferred Compensation otherwise payable or provided pursuant to Section 9 upon
the Executive's termination of employment shall be paid or provided only at the
time of a termination of the Executive's employment which constitutes a
Separation from Service. For the purposes of this Agreement, a “Separation from
Service” is a separation from service within the meaning of Section 409A.
(b)    Six-Month Delay Applicable to Specified Employees. If, at the time of a
Separation from Service of the Executive, the Executive is a “specified
employee” within the meaning of Section 409A (a “Specified Employee”), then no
payments and benefits constituting Section 409A Deferred Compensation to be paid
or provided pursuant to Section 9 upon the Separation from Service of the
Executive, other than such payments and benefits that constitute severance
payments (within the meaning of Section 409A) not in excess of two times the
maximum amount that may be taken into

- 17-

--------------------------------------------------------------------------------




account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which the Separation from Service occurs (i.e., $500,000 in the
event of separation during 2012) whether paid under this Agreement or otherwise
shall be paid or provided before the later of (i) the date that is six (6)
months after the date of such Separation from Service or, if earlier, the date
of death of the Executive (in either case, the “Delayed Payment Date”), or
(ii) the date or dates on which such Section 409A Deferred Compensation would
otherwise be paid or provided in accordance with Section 9. All such amounts
that would, but for this Section 25(b), become payable prior to the Delayed
Payment Date shall be accumulated and paid on the Delayed Payment Date.
(c)    Stock-Based Awards. The vesting of any stock-based compensation awards
which constitute Section 409A Deferred Compensation and are held by the
Executive, if the Executive is a Specified Employee, shall be accelerated in
accordance with this Agreement to the extent applicable; provided, however, that
the payment in settlement of any such awards shall occur on the Delayed Payment
Date.
(d)    Rights of the Company; Release of Liability. It is the mutual intention
of the Executive and the Company that the provision of all payments and benefits
pursuant to this Agreement be made in compliance with the requirements of
Section 409A. To the extent that the provision of any such payment or benefit
pursuant to the terms and conditions of this Agreement would fail to comply with
the applicable requirements of Section 409A, the Company may, in its sole and
absolute discretion and without the consent of the Executive, make such
modifications to the timing or manner of providing such payment and/or benefit
to the extent it determines necessary or advisable to comply with the
requirements of Section 409A; provided, however, that the Company shall not be
obligated to make any such modifications. Any such modifications made by the
Company shall, to the maximum extent permitted in compliance with the
requirements of Section 409A, preserve the aggregate monetary face value of such
payments and/or benefits provided by this Agreement in the absence of such
modification. The Executive acknowledges that (i) the provisions of this Section
25 may result in a delay in the time at which payments would otherwise be made
pursuant to this Agreement and (ii) the Company is authorized to amend this
Agreement, to void or amend any election made by the Executive under this
Agreement and/or to delay the payment of any monies and/or provision of any
benefits in such manner as may be determined by the Company, in its discretion,
to be necessary or appropriate to comply with Section 409A (including any
transition or grandfather rules thereunder) without prior notice to or consent
of the Executive. The Executive hereby releases and holds harmless the Company,
its directors, officers and stockholders from any and all claims that may arise
from or relate to any tax liability, penalties, interest, costs, fees or other
liability incurred by the Executive as a result of the application of Code
Section 409A to the administration by the Company of this Agreement and of the
matters contemplated hereby.
26.    Headings. The headings of the sections contained in this Agreement are
for convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.
27.     Counterparts. This Agreement may be executed in counterparts, each of
which when so executed and delivered shall be an original, but all such
counterparts together shall constitute one and the same instrument.

- 18-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Employment Agreement
effective as of the date and year first above written.
    


 
 
TEREX CORPORATION
 
 
 
 
 
By:
/s/ Eric I Cohen
 
 
Name:
Title:
Eric I Cohen
Senior Vice President, Secretary
and General Counsel





 
 
 
 
 
 
 
 
 
/s/ Ronald M. DeFeo
 
 
Ronald M. DeFeo






      


 

- 19-